Citation Nr: 1043216	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for metastatic colorectal 
cancer, claimed as due to radiation exposure.

3.  Entitlement to service connection for arthritis of the 
bilateral knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's wife
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to 
February 1981 and from May 1981 to July 1982.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veteran s 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge in October 2010.  He also had a hearing at the 
RO and transcripts of both hearings are on file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating higher 
than 70 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Colorectal cancer was not clinically evident in service or 
for many years thereafter, the Veteran was not exposed to 
ionizing radiation during service based on the competent evidence 
of record, and the Veteran's colorectal cancer is not causally 
related to his active service or any incident therein.

2.  Arthritis of the bilateral knees was not present in service 
or manifested in the first post service year, and is not shown to 
be etiologically related to service.


CONCLUSIONS OF LAW

1.  Colorectal cancer was not incurred in or aggravated by 
service, including as the result of exposure to ionizing 
radiation, nor may it be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  Bilateral knee arthritis was not incurred in or aggravated by 
active duty, and service incurrence of arthritis of the bilateral 
knees may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2007, prior 
to the date of the issuance of the appealed March 2008 rating 
decision.

The Board further notes that, in the November 2007 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records.  Also of record and considered in connection with the 
appeal is the transcript of the October 2010 hearing and various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record on the claims 
for service connection is warranted.

The Veteran was not provided with a VA examination and opinion to 
assess the current nature and etiology of any bilateral knee 
disabilities or a metastatic colorectal cancer disability.  
However, VA need not conduct an examination with respect to the 
claim on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no indication 
that bilateral knee arthritis or metastatic colorectal cancer, 
was manifested in service or was otherwise related to service.  
Thus remand for VA examinations is not necessary. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

If degenerative arthritis or colon cancer becomes manifest to a 
degree of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


I.  Entitlement to service connection for metastatic colorectal 
cancer, claimed as due to radiation exposure.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to ionizing 
radiation during active service. 

First, a "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty, 
active duty for training, or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to include on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war in Japan (or service 
on active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for exposure 
to ionizing radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the period 
from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(i), (ii).  There are other specific incidences that 
also qualify, none of which apply to this Veteran.  Id.

Diseases specific to radiation-exposed Veterans are the 
following: leukemia (other than chronic lymphocytic leukemia), 
thyroid cancer, breast cancer, cancer of the pharynx, esophageal 
cancer, stomach cancer, cancer of the small intestine, pancreatic 
cancer, multiple myeloma; lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
salivary gland cancer, cancer of the urinary tract, bronchio-
alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the development 
of claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where it 
is established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable degree 
within any applicable presumptive period specified in either § 
3.307 or § 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear testing, 
and claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

In all other claims involving radiation exposure, a request will 
be made for any available records concerning the Veteran's 
exposure to radiation.  These records normally include but may 
not be limited to the Veteran 's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain information 
pertaining to the Veteran's radiation dose in service.  All such 
records will be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii). 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as 
a disease that may be induced by ionizing radiation, and 
specifically includes the following: all forms of leukemia, 
except chronic lymphocytic leukemia; thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, cancer 
of the rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular cataracts 
become manifest within 6 months or more after exposure, leukemia 
become manifest at any time after exposure, and that other 
diseases specified in section 3.311(b)(2) become manifest 5 years 
or more after exposure.

Third, and notwithstanding the above, the Court has held that 
when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Thus, the Board 
must not only determine whether the Veteran has a disability 
which is recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
his disability is otherwise the result of active service.  In 
other words, the fact that the Veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as he 
may, in the alternative, establish service connection by way of 
proof of actual direct causation. 

As noted above, the regulations provide for presumptive service 
connection for cancer of the small intestine and of the colon for 
those Veteran's who during service participated in a radiation 
risk activity. 

However, in this case, the evidence shows that the Veteran failed 
to meet the criteria of being exposed to ionizing radiation in 
service.  Specifically, the record fails to show that the Veteran 
was involved in any radiation-risk activity, to include on site 
participation in a test involving the atmospheric detonation of a 
nuclear device; the occupation of Hiroshima, Japan or Nagasaki, 
Japan by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan immediately 
following such internment) during World War II which resulted in 
an opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 1, 
1946.  He does not meet any of the other criteria that are set 
out in the regulations.  In this case, there is no objective 
exposure to radiation.

The Veteran contends that he was exposed to ionizing radiation 
while stationed at Kirtland Air Force Base where he performed 
maintenance work on an ionizing radiation ray.

While the Veteran was stationed at Kirtland Air Force Base, there 
is no evidence that he was exposed to ionizing radiation.  
Efforts were made in November 2007 to obtain records concerning 
the Veteran's exposure to radiation, including the Veteran's DD 
Form 1141.  However, the Veteran's DD Form 1141was not a matter 
of record and the personnel records obtained showed no exposure 
to ionizing radiation.  He was in vehicle security.  There is 
nothing in the service records to show that he was exposed to any 
radiation during service.  He is not competent to prove 
otherwise.  While he is entitled to his opinion, there is nothing 
to demonstrate any radiation exposure according to objective 
records.

Accordingly, there is no probative evidence of in-service 
exposure to ionizing radiation, and in the absence of competent 
evidence establishing that the Veteran was exposed to ionizing 
radiation, the claim is not required to be forwarded to the Under 
Secretary for Benefits.  Wandel v. West, 11 Vet. App. 200 (1998).  
Thus, as the Veteran was not engaged in a radiation risk activity 
as defined by 38 C.F.R. § 3.309(d), the Veteran is not entitled 
to service connection for colorectal cancer based on the 
presumptions under 38 C.F.R. § 3.309 for those Veteran's who were 
exposed to ionizing radiation from participation in one of the 
specified radiation risk activities.

A review of the service treatment records reveals no reference to 
colorectal cancer.  The first post-service medical evidence of 
colorectal cancer is dated many years after the Veteran's 
discharge from service.  Furthermore, the Veteran has not alleged 
that he had colorectal cancer within one year of his discharge.  
Consequently, service connection is not warranted on a 
presumptive basis under 38 C.F.R. § 3.307, which provides for 
presumptive service connection for certain chronic diseases that 
manifest to a degree of 10 percent or more within a year of 
discharge from service.

Regardless, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, including 
as a result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this case the Veteran developed colorectal cancer many years 
after discharge from service and there is no medical evidence 
relating the Veteran's colorectal cancer to service.  

The Board notes the Veteran's testimony and statements asserting 
that his colorectal cancer is related to when he performed 
maintenance work on an ionizing radiation ray.  Such lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau, supra (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Buchanan , supra (lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).

However, the Board finds that Veteran's testimony is less 
probative than the objective medical evidence and an opinion from 
a medical professional.  See Madden, supra., see also Cartright, 
surpa.   

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, the service treatment records are entirely 
negative for complaints or treatment of colorectal cancer and 
there is no medical opinion of record showing a relationship 
between any current colorectal cancer and the Veteran's military 
service.  The medical records that address any current colorectal 
cancer make no mention whatsoever of the Veteran's military 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and that service 
connection for metastatic colorectal cancer, claimed as due to 
radiation exposure is not warranted. 


II.  Entitlement to service connection for arthritis of the 
bilateral knees.

The Veteran asserts that he has current degenerative arthritis of 
the right and left knees that is related to service.  However, 
considering the record -to include statements made by or on the 
Veteran's behalf-in light of the above, the Board finds that the 
criteria for service connection are not met.

The Board notes that multiple VA treatment and private records 
demonstrate a diagnosis of bilateral arthritis of the knees.  

As there is a current diagnosis of right and left knee arthritis, 
the first element of service connection is satisfied.  However, a 
veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000).

Initially, the Board notes that there are no clinical findings or 
diagnoses of degenerative arthritis of the left or right knee 
during service or for several years thereafter.  The first post-
service evidence of a bilateral knee disability is a December 
2006 private treatment report reflecting a diagnosis of medical 
compartment osteoarthritis.  None of the private medical records 
or VA treatment records show that the Veteran was diagnosed with 
arthritis to a compensable degree within one year of service.

There is also no medical opinion of record showing a relationship 
between the any current knee disorder and his military service.  
The Board notes in that regard that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnoses of any knee disorders.  He was not diagnosed with a 
knee disorder until many years after service.  This is strong 
evidence against a finding of any continuity of symptomatology 
and against his claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  

VA must consider all favorable lay evidence of record.  38 
U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has 
accordingly considered the lay evidence offered by the Veteran in 
the form of his testimony and correspondence to VA in which he 
asserted his belief that his knee disorders were related to 
service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between any current knee disorder and the 
Veteran's military service.  

The Board finds that the competent evidence of record, while 
showing a currently diagnosed disability of arthritis of the 
right and left knees, does not demonstrate arthritis manifested 
to a compensable degree within one year of separation or related 
to an in-service injury sustained by the Veteran.  In sum, for 
the reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for bilateral knee arthritis.  
The benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  The benefit sought on appeal 
is accordingly denied. 


ORDER

Entitlement to service connection for metastatic colorectal 
cancer, claimed as due to radiation exposure is denied.

Entitlement to service connection for arthritis of the bilateral 
knees is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the remaining claim. 

The record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of his PTSD 
disability in July 2008.  The VA examiner noted that the 
Veteran's work had decreased because of his irritability.  At his 
October 2010 Board hearing, the Veteran testified that his PTSD 
symptoms had increased in severity as he was now unable to work.  
Given the reported worsening of the Veteran's disability since 
his last VA examination, the Board finds that a new VA 
examination is necessary in order to decide the Veteran's claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, VA treatment records referable to the period after 
July 2008 should be obtained prior to the examination to enable 
the examiner to assess the Veteran in light of his past 
psychiatric treatment history.  See e.g. Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA treatment records are in 
constructive possession of the Secretary, and must be considered 
if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine the 
current severity his PTSD.  All testing or 
studies deemed necessary should be 
performed.  The claims file should be made 
available for the examiner's review in 
connection with the evaluation.  The 
examiner must state in his or her report 
that he or she reviewed the claims file.

All clinical manifestations of the 
Veteran's PTSD should be reported in 
detail.  Additionally, if any psychiatric 
disorder(s) other than PTSD is/are 
diagnosed, the examiner should state 
whether or not such disorder(s) were caused 
or aggravated by the Veteran's PTSD.  If 
possible, current and past year global 
assessment of functioning (GAF) scores 
attributed solely to the Veteran's PTSD and 
any psychiatric disorder(s) caused or 
aggravated by PTSD should be assigned and 
their significance explained.  The examiner 
should provide an opinion concerning the 
degree of occupational and social 
impairment resulting from the Veteran's 
service connected PTSD and any psychiatric 
disorder caused or aggravated by PTSD.  If 
a psychiatric disorder that is neither 
caused nor aggravated by PTSD is diagnosed, 
the examiner should explain the degree to 
which such disorder causes additional 
impairment.

In his or her report, the examiner should 
address the prior examinations of record 
performed by both VA examiners and private 
clinicians, as needed.  All of the 
examiner's conclusions should be fully 
explained in the report.

3. After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an opportunity 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


